*1218We confirm. The misbehavior report, together with the testimony of its author, provide substantial evidence supporting the determination of guilt (see Matter of McLaughlin v Fischer, 69 AD3d 1071, 1072 [2010]; Matter of Gaines v Fischer, 67 AD3d 1080, 1081 [2009]). While petitioner stated that he did not hear the correction officer’s initial order due to his hearing impairment and that he acted in self-defense, his testimony presented a credibility issue for the Hearing Officer to resolve (see Matter of Barclay v Zolkosky, 78 AD3d 1343, 1344 [2010]). Petitioner’s remaining contentions have not been preserved for our review or are lacking in merit.
Peters, J.E, Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.